Case 1:18-cv-20101-JEM Document 115 Entered on FLSD Docket 11/12/2019 Page 1 of 1



                          UNITED STATES DISTRICT COURT FOR THE
                              SOU TH ERN DISTM CT OF FLOR ID A

                        CASE N O.I8-ZOIOI-CIV-M V Tm EZ/OTM O-M YES

   GOVERNMENTEMPLOYEEj W SURANCE
   CO .,etal.,

          Plaintiffs,

  VS.

   QUALITY DIAGNOSTIC HEALTH CARE
  IN C .,etal.,

          D efendants

                                                /

                                           O R DER

          TH IS CA U SE is before the Courtupon the parties' Joint M otion to A m end Revised

   SchedulingOrder(DE 114).Aftercarefulconsideration,itis
          O R D ERED AN D AD JU D G ED thatthe m otion is DEN IE D .

          DONEANDORDERED in Chambers atM iami,Florida this ? dayofNovember,
  2018.
                                                                   1
                                                                   .               /
                                                                                   .
                                                                                  ?'
                                                                                        -
                                                                              .



                                                      JO SE    .M A R I EZ
                                                      U N IT    STA TE S D ISTR ICT JUD G E

  Copiesto:
  U nited StatesM agistrate Judge Otazo-Reyes
  Counselofrecord                     '
